Citation Nr: 0919772	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  99-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
July 1962 to November 1967 and active service in the United 
States Air Force from January 1968 to April 1974 and from 
March 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The claims folder was subsequently 
transferred to the RO in Cheyenne, Wyoming.

The Veteran testified at a Travel Board hearing in March 
2000.  The presiding Veterans Law Judge is no longer with the 
Board.  The Veteran declined the opportunity to have an 
additional Board hearing.  See 38 C.F.R. § 20.707 (2008).

The Veteran appealed his claim to the Board. In November 
2000, the Board denied service connection for PTSD.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to Appellee's 
Motion for Remand and To Stay Proceedings, in a May 2001 
Order, the Court vacated the decision and remanded the matter 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).

Subsequently, the Board undertook additional development on 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002).  However, before completion of that development, the 
Court invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003, June 2004, and 
December 2006, the Board remanded the case to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2009 Informal Hearing Presentation, the Veteran's 
representative indicated that the Veteran has likely changed 
addresses and referred to a January 2009 Denver, Colorado RO 
notice to the Veteran regarding an unrelated financial matter 
as reflecting his new, current address.  See VA letter dated 
January 5, 2009 from the Chief, Support Services Division of 
the Denver, Colorado VA Regional Office. 

Pursuant to the Board's December 2006 remand, the Veteran was 
provided an opportunity to sign a medical release for records 
from the California Department of Corrections for the period 
from 1983 to 1984, and to be evaluated by VA.  Both notice 
letters, however, were sent to the address of record, but not 
the address listed  in the January 5, 2009 letter referenced 
above.  

Since the Veteran has apparently relocated, the Veteran's 
representative requested that the claim be remanded again for 
the Veteran to be sent notices at his current address.  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at the address 
listed in the VA letter dated January 5, 
2009 from the Chief, Support Services 
Division of the Denver, Colorado VA 
Regional Office and inform him that he is 
responsible to notify VA of any future 
change of address. 

Provide the Veteran  with the opportunity 
to sign a VA Form 21-4142 to release his 
medical records from the California 
Department of Corrections for the period 
from 1983 to 1984.  Thereafter, obtain 
those records.  

2.  At the same address, send the Veteran 
notification of a scheduled VA 
psychiatric examination.  The psychiatric 
examiner should be provided access to the 
claims file and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
The examiner should specifically 
determine whether the Veteran has PTSD.  
If the examiner's diagnosis supports 
PTSD, all stressors verified in the 
record as confirmed in an April 2005 
response from the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
leading to such diagnosis must be 
identified in the medical opinion.  A 
rationale for any opinion expressed 
should be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record. If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

